Citation Nr: 1618792	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  12-25 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability by reason of service connected disability (TDIU), to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from August 1956 to August 1959.  

This matter initially came to the Board of Veterans Appeals (Board) on appeal from an August 2010 rating decision by the RO.

In a May 2014 decision, the Board denied entitlement to a TDIU.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2015, the Court granted a Joint Motion for Remand (JMR), vacating the Board's May 2014 decision with regard to the issue of entitlement to a TDIU and remanding for further consideration.

The case was again before the Board in June 2015 and November 2015 when it was remanded for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected disabilities preclude substantially gainful employment.


CONCLUSION OF LAW

The criteria for an award of TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the favorable disposition, discussion of the duties to notify and assist is unnecessary.

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  See M21-1, Part IV, Subpart ii, Chapter 2(F)(1)(c).  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

If, as here, the Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation Service for extraschedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).

The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim was referred to VA's Director of Compensation for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  Accordingly, in a November 2015 remand the Board ordered that the claim be forwarded to the Director of VA's Compensation Service for extraschedular consideration.  In February 2016, the Director determined that a TDIU on an extraschedular basis was not warranted. 

The Board may now review the decision of the Director of Compensation with regard to entitlement to a TDIU under 38 C.F.R. § 4.16(b) and make an independent determination on this matter.  See Anderson v. Shinseki, 22 Vet. App. 423 (2008).

In an application for TDIU dated in April 2010 the Veteran reported that he was self-employed as a financial service manager from 1990 until November 2009.  He had to drive distances and that caused pain.  He last worked for Wal Mart as a people greeter and worked three days.  He could not function because of his disability as the store required that he stand for his shift, with limited breaks.  His education history was not included in the application.  

The parties to the April 2015 JMR agreed that the Board did not adequately consider the evidence of record which showed that the Veteran has trouble with sitting and standing for extended periods without pain and swelling or discuss what work the Veteran could do if he could neither stand nor sit for extended periods of time.  

At an August 2015 VA examination, conducted pursuant to a Board remand, the examiner noted that the Veteran was in receipt of service connected benefits for right knee removal of semilunar cartilage, degenerative joint disease and loss of extension.  The Veteran reported that he worked in newspaper advertising and in marketing for banks after leaving service.  He reported that he stopped working due to having to drive long distances which caused knee pain.  The examiner also noted the Veteran's report of pain with prolonged sitting, standing, walking and even with sleeping.  The examiner ultimately concluded that, while the Veteran's right knee condition would limit his ability to perform physical employment, it is less likely than not that the right knee condition would prevent the Veteran from performing sedentary employment. 

In February 2016 the Director of VA's Compensation Service found that the Veteran's service-connected disabilities did not render the Veteran unemployable.  The statement prepared identified the finding of VA examinations including the functional impairment of pain and swelling with prolonged standing, sitting, and walking, and the finding that the knee would limit physical occupational activity.  However, the Director reported that there was no evidence that the condition would preclude sedentary activity.  The Director indicated that VA outpatient treatment reports identified past medical history and non-service-connected disorders.  The Director concluded that because of the many non-service-connected disabilities, the Veteran's unemployability cannot be deemed due solely to his right knee condition.

The Veteran responded to the statement of the Director stating that the conditions he has been treated for are prostate enlargement, esophagus and heart condition, which required him to take daily walks and do other activities such as treadmill walking and bicycling.  He could do none of these activities due to his knee disability.

The Veteran has competently and credibly reported that he has pain with prolonged sitting, standing, walking, and sleeping, and has reported that he stopped working due to having to drive long distances, which caused knee pain.  Although a VA examiner has indicated that the Veteran is not precluded from sedentary work, this directly contradicts the notation that the Veteran is unable to sit, stand, or walk for an extended period as a result of his knee disability.  As noted in the JMR, after retiring, the Veteran attempted a job as a greeter at a retailer, but was let go because he was unable to stand for long periods of time.  As such, the Board finds that the functional limitations related to the Veteran's service-connected right knee disability render him unable to secure and follow a substantially gainful occupation, consistent with his occupational experience and background.  Thus, entitlement to a TDIU on an extraschedular basis is granted.


ORDER

Entitlement to a TDIU is granted.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


